Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response, including amendment, has been carefully considered.  The instant claims are now limited to inventions wherein “L” is a sugar, nonioinic surfactant or anionic surfactant.  This amendment appears to exclude the elected species of invention where the framework type is *MRE and “L” is an alkyl sulfate, as well as the species disclosed in Kim et al, upon which the prior office action was based.  A new species comprising invention where the framework type is “MWW” (e.g. MCM-49) and “L” is polyoxyethylene glycols has been selected for examination.  Claims 6-8 remain withdrawn from consideration as directed to non-elected species.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103232044.
	CN103232044 (CN044) discloses a method for making a crystalline aluminosilicate, MCM-49, having the MWW framework structure type by mixing a silica source, an alumina source, a structure directing agent and an anionic surfactant (tensioactive) of polyoxyethylene glycol; crystallizing the mixture over 24 hours and recovering the product by filtration, drying and roasting (calcining).  Comparing the comparative example, MZ-1, to embodiments 1 and 3, MZ-2 and MZ-4 one can see a distinct effect on the crystal morphology and the product size and product size distribution (See Figure 2 and Table 1).  The term morphology relates to any aspect of form of a material.  The instant specification does not specifically limit the term but notes that it includes modified crystal growth, crystal sizes and acidity (paragraph [0010]) as well as surface area, external surface acidity, activity and selectivity.  The specification does not limit the scope of modification to these examples.  CN044 teaches that the surfactant produces smaller average sizes and a narrower size distribution than materials made without.  In the examples, “L” is present as about 1% of the synthesis mixture. Based on typical molecular weights of polyoxyethylene surfactants, the ratio of L:X is about 0.005-0.01.  The ratio silica to alumina is about 25.  The ratio of Q to silica + alumina is about 0.2.  
	A copy of the Google Patents translation of the reference is included with this office action for improved readability.

Claims 1-5 and 11-13 of this application is patentably indistinct from claim s 1-5 and 12-14 of Application No. 16/545148. Pursuant to 37 CFR 1.78(f), when two or more applications .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 12-14, respectively, of copending Application No. 16/545148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in the scope of the morphology modifier.  The claims of the copending application anticipate the broader claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A proper response to a final rejection must include addressing each of the outstanding  objections and rejections by argument, amendment or other appropriate action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732